      Case 1:19-cv-04469-PAE-SDA Document 26 Filed 05/15/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                             5/15/2020
 Sean McTerrell,

                                 Plaintiff,
                                                              1:19-cv-04469 (PAE) (SDA)
                    -against-
                                                              ORDER
 New York City Health and Hospitals
 Corporation, et al.,

                                 Defendants.


STEWART D. AARON, United States Magistrate Judge:

       The Court is in receipt of Plaintiff’s Letter, dated April 27, 2020 and filed on the docket on

May 14, 2020. (ECF No. 25.) Plaintiff’s Letter pre-dates the Court’s May 1, 2020 Order (see ECF

No. 24) and therefore raises several issues, i.e. a request for appointment of pro bono counsel

and request for discovery, that the Court already has addressed. The Court refers Plaintiff to the

May 1,2020 Order for the disposition of those issues.

       To the extent that Plaintiff’s Letter includes an amended pleading, the Court recognizes

that, at the time he sent the Letter, Plaintiff had not yet received the May 1, 2020 Order

extending the time for him to file an Amended Complaint. To give Plaintiff the benefit of the

additional time, should he choose to utilize it, the deadline for Plaintiff to file an Amended

Complaint remains June 30, 2020. If Plaintiff does not file a subsequent amended pleading by

that date, the Court will construe the April 27, 2020 Letter (ECF No. 25) to be the amended

pleading.

       A copy of this Order will be mailed to the pro se Plaintiff by Chambers.
     Case 1:19-cv-04469-PAE-SDA Document 26 Filed 05/15/20 Page 2 of 2



SO ORDERED.

DATED:        New York, New York
              May 15, 2020

                                         ______________________________
                                         STEWART D. AARON
                                         United States Magistrate Judge




                                     2
